DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
This action is in reply to the amendment filed on 06/29/2022.
Claims 6, 7, 16, and 20 are canceled. 
Claims 1-5, 8-15, 17-20 and 22 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2022 has been entered. 

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101 which forms the basis for all non-statutory subject matter rejections set forth in this Office action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
CLAIMS 1-5, 8-15, 17-20 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without sufficiently being integrated into a practical application and without significantly more. 
STEP 1: CLAIMS 1 & 13 & 20 recite a system, method, and computer-readable memory device for monitoring patient health. The claims are directed to a process, which is a statutory category of invention. 
STEP 2A, PRONG ONE: According to the 2019 Revised Patent Subject Matter Eligibility Guidance, the first prong of the first step of the § 101 analysis (STEP 2A-1) is to determine whether the claim recites an abstract idea, laws of nature or natural phenomena. 
CLAIMS 1 & 13 & 20 recite, at least in part a computerized system for monitoring patient health, the system comprising: a storage device that stores a set of instructions; and at least one processor configured to execute the stored instructions to perform operations including: sending, to a client device associated with a patient, at least one first message according to a query setting; receiving, from the client device associated with the patient, first patient data comprising subjective quantitative or qualitative responses to the at least one first message; receiving, from an electronic device associated with the patient and comprising one or more sensors measuring health or location data of the patient, second patient data comprising objective quantitative or qualitative sensor data corresponding to the patient; performing computational analysis on the first patient data and the second patient data to generate third patient data comprising new data which did not exist individually within the first patient data or the second patient data,, wherein the computational analysis involves -2-Application No.: 15/989,558 Attorney Docket No.: 12833.0003-00000 generating the new data based on time differential data, data relating to a general population, data relating to the patient, data received from third parties, parameters relating to the patient's health, sensor data, or a combination thereof; generating a communication pattern for the patient based on at least the first patient data; generating a unique digital fingerprint for the patient by analyzing the communication pattern, the subjective quantitative or qualitative responses, the objective quantitative or qualitative sensor data, and the new data, the unique digital fingerprint including a predictive model and behavioral patterns associated with the patient; sending, to a computing device associated with an authorized third party, at least one second message according to the query setting; receiving, from the computing device, fourth patient data comprising subjective quantitative or qualitative responses to the at least one second message; generating updated third patient data based on performing a computational analysis on the fourth patient data; and generating an updated unique digital fingerprint for the patient based on the fourth patient data; and determining whether to send at least one third message to the client device based on the updated unique digital fingerprint.
These steps are directed to methods of organizing human activity, specifically associated with managing personal behavior or relationships or interactions between people (e.g. receiving, from the client device associated with the patient, first patient data comprising subjective quantitative or qualitative responses to the at least one first message) and are thus an abstract idea consistent with the types of ideas enumerated in the 2019 PEG.
STEP 2A, PRONG TWO: The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 
The claims recite additional elements including at least a storage device, at least one processor, user device, client device, and an electronic device. These elements are broadly recited in the specification at, for example, paragraph [049] which describes the client devices. “[049] Device 120 of user 121 and device 140 of user 141 represent client devices utilized by users. Examples of such devices include, for example, a mobile device, a tablet, a laptop, a cellular device, a personal computer, a smartphone (e.g., Apple iPhone, Blackberry, Android-based phones, etc.), wearable smart device such as a smart watch, notebooks, etc. Devices 120 and 140 may include a network component to communicate with server 110 via network interface 116 over a communications network. The network interface 116 may employ connection protocols including, without limitation, direct connect, Ethernet (e.g., twisted pair 10/100/1000 Base T), transmission control protocol/internet protocol (TCP/IP), token ring, IEEE 802.11a/b/g/n/x, BluetoothTM, infrared, or long or short range wireless transmission protocols. The communication network may include, without limitation, a direct interconnection, local area network (LAN), wide area network (WAN), wireless network (e.g., using Wireless Application Protocol), the Internet, a cellular network, or any other type of network."  This description further applies to the other computing devices, servers, and networks described in the specification.  The claim as a whole merely describes how to generally “apply” the concept of monitoring patient adherence to prescribed treatments, in a computer environment.  The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing monitoring process. Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Furthermore, the additional claimed elements, noted above, when viewed individually and as an ordered combination do not integrate the abstract idea into a practical application. The claim does not improve the functioning of any computerized device nor improves another technology or technical process, or does not provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment, or describes mere instructions to implement an abstract idea on a computer. The use of the additional elements noted above as tools to implement/automate the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. See MPEP 2106.05.
STEP 2B: The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using additional elements to perform the generic computer functions noted above amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As such, these additional elements, when considered singly and in combination, do not recite significantly more than the abstract idea above and thus are also directed to the same abstract idea but further limit the abstract idea by providing information about the types of information and/or are field of use. The claim is not patent eligible.
CLAIMS 2-5, 8-12, 14-15, 17-19 and 22 merely provide information about the independent claims, and therefore only serve to further limit the abstract idea of claim 1. The dependent claims inherit all of the limitations of the independent claims and thus are directed to the same abstract ideas identified for the independent claims and/or recite field of use limitations. These steps are consistent with the types of ideas found to be methods of organizing human activity. Therefore, the descriptions in claims 2-5, 8-12, 14-15, 17-19 and 22 are abstract ideas and do not contain additional elements for consideration.

Response to Arguments
In regards to Applicant’s arguments with respect to the 35 U.S.C. § 101 rejection of claims, Applicant argues that amendments are made in a manner that overcomes the 35 U.S.C. § 101 rejection. Examiner respectfully disagrees. Applicant’s arguments with respect to the claims rejected under 35 USC § 101 have been considered but are unpersuasive in light of the 2019 PEG as detailed in the updated rejection above. The request for reconsideration does NOT place the application in condition for allowance.
On Pages 15-16 Applicant argues, “Furthermore, these elements also do not recite an invention “performed 1) on a generic computer, or 2) in a computer environment, or 3) [that] is merely using a computer as a tool to perform the concept” and are not similar to any of the examples discussed in M.P.E.P. at § 2106.04(a)(2)(III)(C)." However, Examiner respectfully disagrees, the claims still fall within the characterization of methods of organizing human activity. The computational analysis, as claimed, has not been described with any level of detail, such as an algorithm, and allows for the broadest reasonable interpretation of a simple manual calculation, done by a user who is receiving the sensor data at a generic computing device.  Simply further listing the data types that are involved in the generically claimed “computational analysis” does not overcome this issue.  Simply making a computation to generate a new third data, can be done manually by a user.  These steps can be conducted by following rules or instructions, and therefore do fit the characterization of methods of organizing human activity. 
On Page 19 Applicant argues, “Accordingly, amended independent claim 1 must also be eligible under Step 2A Prong Two because the additional elements of amended claim 1 recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user, with the added elements that the system is in connection with one or more sensors measuring different kinds of health or location data of a patient, which may take readings on a patient and further include these results in the standardized format. Thus, the claim is eligible because it is not directed to the recited judicial exception. For at least this reason, Applicant’s claims recite eligible subject matter under Prong 2 and the § 101 rejection should be withdrawn.”  One of the key limitations provided by the Office in Example 42 is the conversion of non-standardized data into a standardized format.  Applicant has analogized “"generating a unique digital fingerprint for the patient by analyzing the communication pattern, the subjective quantitative or qualitative responses, the objective quantitative or qualitative sensor data, and the new data" with “converting non-standardized updated information provided by a user into a standardized format.” Examiner respectfully disagrees and finds the argument unpersuasive.  Updating an the unique digital fingerprint with collected data (sensor data or new data) is the not the same as converting non-standardized data into a standardized format, nor has there any type of recitation of a conversion of data types from non-standardized to standardized data, in the claims. 
On Page 21 Applicant further argues, “A proper analysis reveals that the claimed features, in an ordered combination, recite an inventive concept that provides “computerized interactive communication systems for monitoring and diagnosing a user’s health, including the use of subjective data received from a user, objective data received from at least one sensor associated with the user, and combinations and data derived therefrom.” Specification at § [0002]. As described in the specification, conventional systems require clinicians to gather information from disparate systems and devices, and manually contact patients to gather information for proper monitoring and diagnoses. Specification at § [OO06]. Accordingly, amended claim 1 provides an improvement over conventional methods because they require, among other things, “performing computational analysis on the first patient data and the second patient data to generate third patient data comprising new data which did not exist individually within the first patient data or the second patient data, wherein the computational analysis involves generating the new data based on time differential data, data relating to a general population, data relating to the patient, data received from third parties, parameters relating to the patient’s health, sensor data, or a combination thereof,” “generating a unique digital fingerprint [] including a predictive model and behavioral patterns associated with the patient,” “generating updated third patient data based on performing a computational analysis on the fourth patient data,” “generating an updated unique digital fingerprint for the patient based on the fourth patient data,” and “determining whether to send at least one third message [] based on the updated unique digital fingerprint.” However, it is important to keep in mind that an improvement in the abstract idea itself is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.” (see MPEP 2106.05(a)).   Here, the claims are allegedly providing an improvement in patient health monitoring, which is an improvement to the abstract idea of certain methods of organizing human activity and not a technology or technical field. The claims recite additional elements including at least a storage device, at least one processor, user device, client device, and an electronic device. These elements are broadly recited in the specification at, for example, paragraph [049] which describes the client devices. “[049] Device 120 of user 121 and device 140 of user 141 represent client devices utilized by users. Examples of such devices include, for example, a mobile device, a tablet, a laptop, a cellular device, a personal computer, a smartphone (e.g., Apple iPhone, Blackberry, Android-based phones, etc.), wearable smart device such as a smart watch, notebooks, etc. Devices 120 and 140 may include a network component to communicate with server 110 via network interface 116 over a communications network. The network interface 116 may employ connection protocols including, without limitation, direct connect, Ethernet (e.g., twisted pair 10/100/1000 Base T), transmission control protocol/internet protocol (TCP/IP), token ring, IEEE 802.11a/b/g/n/x, BluetoothTM, infrared, or long or short range wireless transmission protocols. The communication network may include, without limitation, a direct interconnection, local area network (LAN), wide area network (WAN), wireless network (e.g., using Wireless Application Protocol), the Internet, a cellular network, or any other type of network."  This description further applies to the other computing devices, servers, and networks described in the specification.  The claim as a whole merely describes how to generally “apply” the concept of monitoring patient adherence to prescribed treatments, in a computer environment.  The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing monitoring process. Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Furthermore, the additional claimed elements, noted above, when viewed individually and as an ordered combination do not integrate the abstract idea into a practical application. The claim does not improve the functioning of any computerized device nor improves another technology or technical process, or does not provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment, or describes mere instructions to implement an abstract idea on a computer.

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohmad Muqueeth whose telephone number is (571-272-5442).  The examiner can normally be reached M-F, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. M./
Examiner, Art Unit 3686

/MICHAEL TOMASZEWSKI/           Primary Examiner, Art Unit 3686